1. Framework Agreement on relations between the European Parliament and the Commission (
- Before the vote:
President of the Commission. - Mr President, a few months ago in my political guidelines and here in plenary, I proposed taking this special partnership between Parliament and the Commission to a new level. I proposed further enforcing and developing our relations in a positive way to reflect the new treaty and to reflect our shared sense of purpose to shape Europe together.
In the last few weeks, I had in-depth discussions with the team of negotiators led by Mr Lehne, whom you appointed, for the revision of the Framework Agreement. Let me take this opportunity to thank all of them for very intensive discussions, but also for their constructive approach.
I am deeply satisfied that we have now found a common understanding on the principles that will govern our relationship in the coming years. They should reinforce our cooperation in full respect of the institutional balance set up by the treaties.
As President of the European Commission, I will subscribe to the principles laid down in the resolution you have just adopted. They will guide me in developing the position of the new College on the revision of the full Framework Agreement.
With the adoption of this resolution by such an impressive majority of this House, I am confident that we have an excellent base for reinforcing our relationship. For those issues that concern not only our two institutions but also the Council, I sincerely hope the Council will join us in this common effort to improve the work of all the institutions for the benefit of Europe.
If you approve the new College later today, I will ask Vice-President designate Šefčovič to lead negotiations on the Commission side to revise the Framework Agreement. I wish to assure you that he is as committed as I am - as, I am sure, are all the new College - to effective and swift negotiations.
Thank you very much, President Barroso, for your very positive approach to our negotiations. On behalf of us all, I would like to thank our negotiating group, chaired by Mr Lehne, and all colleagues who were so committed to the negotiations.
(Applause)
We do not as yet have a legislative initiative based on the Treaty of Lisbon, but we have been promised an answer on our expectations from the Commission. Not only do we have Question Hour with the President of the European Commission, but also Question Time with the Commissioners, an invitation from the President of the European Commission to the President of the European Parliament and to the College of Commissioners, and our common cooperation with national parliaments, which is very important.
We are thinking about the subsidiarity rule; we need an impact assessment to improve it as far as possible, and we hope it will be much stronger from this point of view than was originally the case in our agreement, but there is still much hope for all of us that we can do everything that is necessary for our citizens in the future.
(The sitting was suspended at 12.10 and resumed at 13.30)